DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jeff Kitchen on 7/9/2021 and 7/12/2021.
The application has been amended as follows: 
As to Claim 1,
On line 15, change "the number of reels" to --a number of reels --.
On line 17, change "the same rate" to --a same rate--.
As to Claim 3,
On line 2, change "the position" to --a position--.


On line 2, change "the descent or ascent" to --a descent or ascent--.
As to Claim 8,
On lines 1-2, change “where at least one of the probes is removably coupled to a reel.” to --where at least the first probe is removably coupled to its own respective reel.--.
As to Claim 12,
On line 2, change "above tubes" to --above the tubes--.
On line 11, change "the number of reels" to --a number of reels--.
As to Claim 13,
On lines 1-2, change "the step of preparing" to --a step of preparing--.
As to Claim 18,
On line 2, change "having tubes" to --having the tubes--.
On line 10, change "the number of reels" to --a number of reels--.
On lines 12-13, change "the same rate" to --a same rate--.
Allowable Subject Matter
Claims 1-4, 8, 10, 12-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of the cylindrical drum further includes a first end cap and a second end cap that are held at a fixed distance from one another by a rod such that the first end cap and the second end cap maintain the fixed distance regardless of a number of reels positioned between them. It is these features found in the claim, 
As to Claim 12,
The primary reason for the allowance of claim 12 is the inclusion of removably coupling together the rotatable reels between a first end cap and a second end cap, positioning the first end cap and the second end cap at a fixed distance from one another by a rod such that the first end cap and the second end cap maintain the fixed distance regardless of a number of reels positioned between them. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 18,
The primary reason for the allowance of claim 1 is the inclusion of the drum includes a first end cap and a second end cap that are held at a fixed distance from one another by a rod such that the first end cap and the second end cap maintain the fixed distance regardless of a number of reels positioned between them. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858